Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 1 of 15 PageID #: 1019



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------X

UNITED STATES OF AMERICA,
                                                  MEMORANDUM & ORDER
            v.
                                                   18-cr-257 (KAM)
DAMIEN FOLKES,

                        Defendant.

---------------------------------X
KIYO A. MATSUMOTO, United States District Judge:

            Damien Folkes (“Mr. Folkes”) and two co-defendants

were charged in May 2018 with conspiracy to import cocaine and

conspiracy to possess cocaine with intent to distribute. 1            On

December 27, 2018, Mr. Folkes pleaded guilty before this court

to the first count of an indictment, conspiracy to import

cocaine.    On July 7, 2020, Mr. Folkes brought a motion seeking

to withdraw his guilty plea.        (ECF No. 160, Motion to Withdraw

Plea of Guilty (“Mot.”).)       For the reasons herein, Mr. Folkes’s

motion is respectfully DENIED.

                                 Background

            According to the government’s allegations, on May 2,

2018, Mr. Folkes’s co-defendant, Ms. Guthrie, took a flight from

Kingston, Jamaica to John F. Kennedy International Airport in




1 One of Mr. Folkes’s co-defendants is his wife, Rasheda Jadusingh (“Ms.

Jadusingh”), who pleaded not guilty and is scheduled to go to trial in
October 2020. The other co-defendant, Tassana Guthrie (“Ms. Guthrie”),
pleaded guilty in this action.


                                      1
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 2 of 15 PageID #: 1020



Queens, New York.      (ECF No. 1, Complaint, at ¶ 1.)        Upon her

arrival in the United States, Ms. Guthrie was selected for a

secondary inspection by Customs and Border Patrol; during that

inspection, agents found 957 grams of cocaine concealed inside

of a pair of sandals found in one of Ms. Guthrie’s bags.             (Id.

at ¶¶ 2-3.)    Ms. Guthrie was placed under arrest by the

Department of Homeland Security.          (Id. at ¶ 4.)   After waiving

her Miranda rights, Ms. Guthrie told officers that her plane

ticket to the United States was purchased by a man named “Chris

Edwards.”    (Id.)   Homeland Security officers learned that Mr.

Folkes’s phone number and address were used during the purchase

Ms. Guthrie’s ticket.      (Id.)

            Ms. Guthrie told officers that “Chris Edwards” gave

her a phone number to call when she arrived in the United

States.    (Id. at ¶ 5.)    At the direction of Homeland Security

officers, Ms. Guthrie called the phone number, which belonged to

Ms. Jadusingh, and told Ms. Jadusingh that she had arrived at

the airport.     (Id. at ¶ 6.)     When Ms. Jadusingh arrived at the

airport to pick up Ms. Guthrie, officers observed Ms. Jadusingh

take Ms. Guthrie’s suitcase from her and place it in the trunk

of the vehicle in which she arrived, at which point Ms.

Jadusingh was also arrested.        (Id.)    Ms. Jadusingh told officers

that she was instructed to pick up Ms. Guthrie by a man named

“Chris.”    (Id. at ¶ 6.)     At a subsequent interview with law


                                      2
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 3 of 15 PageID #: 1021



enforcement, Ms. Jadusingh allegedly stated that it was Mr.

Folkes who had “put her up to this.”         (Id. at ¶ 9.)     According

to the government, after Mr. Folkes was arrested, Mr. Folkes

admitted to his involvement in the conspiracy, and that he used

the name “Chris Edwards.”       (Id. at ¶ 7.)

            On May 23, 2018. Mr. Folkes, Ms. Jadusingh, and Ms.

Guthrie were each indicted by a grand jury on charges of

conspiracy to import cocaine and conspiracy to possess cocaine

with intent to distribute.       (See ECF No. 13, Indictment.)        On

December 27, 2018, Mr. Folkes appeared in person before the

court to enter a plea of guilty on Count One.           (See ECF No. 68,

Dec. 27, 2018 Minute Entry.)        Mr. Folkes entered his plea of

guilty in connection with a plea agreement with the government.

(See Dec. 27, 2018 Minute Entry for Status Conference.)

            At his plea hearing, Mr. Folkes was represented by one

of his former retained attorneys, Benjamin Heinrich, Esq. (“Mr.

Heinrich”). 2   After taking an oath to tell the truth under

penalty of perjury, Mr. Folkes answered a series of questions

from the court about, inter alia, his understanding of the

charges, his rights, the count to which he was pleading guilty,

and the penalties.      (See generally ECF No. 108, Transcript of


2 At that time, Mr. Folkes was represented by both Benjamin Heinrich and Jay

N. Henrich, Esq., both of whom entered appearances on the docket. According
to the transcript, Benjamin Heinrich appeared for Mr. Folkes at the change of
plea hearing. Mr. Folkes’s motion to withdraw his plea, however, states that
only Jay Heinrich acted as counsel for Mr. Folkes.


                                      3
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 4 of 15 PageID #: 1022



Dec. 27, 2018 Change of Plea Hearing (“Plea Tr.”).)            Mr.

Heinrich represented to the court that he discussed Mr. Folkes’s

decision to plead guilty with him “at length,” and that Mr.

Folkes understood the rights he would be waving by pleading

guilty.    (Id. at 12.)    Mr. Folkes also confirmed that he

discussed the matter of pleading guilty with Mr. Heinrich, and

that he understood that he had a right to persist in his plea of

not guilty and proceed to trial.          (Id. at 15.)   The court

described to Mr. Folkes his rights, including that if he

persisted in a plea of not guilty and went to trial, the

government would have to prove his guilt beyond a reasonable

doubt as to each element of the offense.          (Id. at 16-18.)     Mr.

Folkes confirmed that he understood his rights.            (Id.)

            After signing the plea agreement in court, Mr. Folkes

proceeded to plead guilty to Count One of the Indictment.             (Id.

at 26.)    Mr. Folkes confirmed that he was entering the plea

“voluntarily and of [his] own freewill,” that nobody “threated

[him] or forced [him] to plead guilty,” and that, other than his

plea agreement with the government, nobody made “any promises

that ha[d] caused [him] to plead guilty.”          (Id.)    Mr. Folkes

then allocuted, in his own words, that:

            [O]n May 2nd, [he] made arrangements for Ms. Guthrie
            to come into the United States with a controlled
            substance. She agreed and [they] proceeded.

(Id. at 27.)


                                      4
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 5 of 15 PageID #: 1023



            In response to questioning from the court, Mr. Folkes

confirmed that he knew the agreement with Ms. Guthrie would

involve bringing cocaine into the United States from Kingston,

Jamaica through John F. Kennedy International Airport.            (Id. at

27-28.)    The court found that “based on the information”

provided during the hearing, Mr. Folkes was “acting voluntarily,

that [he] fully underst[ood] [his] rights and the consequences

of [his] plea, and that there [was] a factual basis for [his]

plea of guilty to Count One of the [I]ndictment,” and,

therefore, the court accepted his plea of guilty.           (Id. at 32.)

            Mr. Folkes has not yet been sentenced.         Through his

current counsel, Mr. Folkes filed the instant motion to withdraw

his guilty plea on July 7, 2020.          (ECF No. 160, Mot.)    The

government opposes his motion.        (ECF No. 167, Response in

Opposition (“Opp.”).)      The court’s briefing schedule allowed for

Mr. Folkes to file a reply brief, but he declined to do so.

(See ECF No. 170, Letter as to Damien Folkes.)           Thus, the motion

to withdraw Mr. Folkes’s guilty plea is fully submitted.

                              Legal Standard

             “A defendant may withdraw a plea of guilty . . .

after the court accepts the plea, but before it imposes sentence

if . . . the defendant can show a fair and just reason for

requesting the withdrawal.”       Fed. R. Crim. P. 11(d)(2)(B).        “A

defendant has no absolute right to withdraw his plea of guilty,”


                                      5
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 6 of 15 PageID #: 1024



United States v. Williams, 23 F.3d 629, 634 (2d Cir. 1994), and

“[a] defendant who seeks to withdraw [a] plea bears the burden

of showing that there are valid grounds for withdrawal.”             United

States v. Schmidt, 373 F.3d 100, 102 (2d Cir. 2004).            “The

standard for withdrawing a guilty plea is stringent because

‘society has a strong interest in the finality of guilty pleas,

and allowing withdrawal of pleas not only undermines confidence

in the integrity of our judicial procedures, but also increases

the volume of judicial work, and delays and impairs the orderly

administration of justice.’”        Id. at 103 (quoting United States

v. Maher, 108 F.3d 1513, 1529 (2d Cir. 1997)).

             “In general, to determine whether the defendant has

shown a ‘fair and just reason’ to justify withdrawal [of a

plea], a district court considers, inter alia: (1) whether the

defendant has asserted his or her legal innocence in the motion

to withdraw the guilty plea; (2) the amount of time that has

elapsed between the plea and the motion (the longer the elapsed

time, the less likely withdrawal would be fair and just); and

(3) whether the government would be prejudiced by a withdrawal

of the plea.”     Schmidt, 373 F.3d at 102-03.       A fourth factor

courts may also “consider [is] whether the defendant ‘has raised

a significant question about the voluntariness of the original

plea.’”    United States v. Albarran, 943 F.3d 106, 117 (2d Cir.

2019) (quoting Schmidt, 373 F.3d at 103).


                                      6
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 7 of 15 PageID #: 1025



            “A motion to withdraw a guilty plea may be denied

without a hearing where the defendant’s allegations ‘merely

contradict the record,’ are ‘inherently incredible,’ or are

‘simply conclusory.’”      United States v. Torres, 129 F.3d 710,

715 (2d Cir. 1997) (quoting United States v. Gonzalez, 970 F.2d

1095, 1100 (2d Cir.1992)).

                                 Discussion

            Mr. Folkes has not requested a hearing, nor has he

presented any evidence that would require a hearing.

Consequently, the court will decide this motion based on the

parties’ submissions.      See Gonzalez, 970 F.2d at 1100 (“[T]he

defendant must present some significant questions concerning the

voluntariness or general validity of the plea to justify an

evidentiary hearing.”).

            In deciding whether to grant Mr. Folkes’s motion to

withdraw his guilty plea, the court will consider each of the

four factors articulated by the Second Circuit for consideration

of such a motion.      See, e.g., Albarran, 943 F.3d at 117;

Schmidt, 373 F.3d at 103.

   I.    Innocence

            According to Mr. Folkes’s motion, contrary to his

sworn statements at his plea hearing, Mr. Folkes now “asserts

that he is not guilty of the charges in the [I]ndictment, and

that he did not conspire with others to import narcotics into


                                      7
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 8 of 15 PageID #: 1026



the United States.”      (Mot. at 2-3.)     Because this assertion is

unsupported by an accompanying affidavit or other evidence, the

court must reject it, because the Second Circuit “require[s]

defendants to provide evidence supporting a claim of innocence.”

United States v. Lam Peralta, 792 F. App’x 68, 70 (2d Cir. 2019)

(summary order) (citing United States v. Hirsch, 239 F.3d 221,

225 (2d Cir. 2001)).

            Moreover, Mr. Folkes’s assertion is directly

contradicted by Mr. Folkes’s prior sworn statements, which were

made under oath at his plea hearing.         Under penalty of perjury,

Mr. Folkes allocuted unequivocally that he “made arrangements

for Ms. Guthrie to come into the United States with a controlled

substance.”    (Plea Tr. at 27.)      Mr. Folkes’s unsupported motion

is also directly contradicted by statements made under oath by

Ms. Guthrie.     At her plea hearing, Ms. Guthrie stated that she

“met Chris Edwards,” whom she later learned was “Damien Folkes,

through a friend.”      (ECF No. 95, Transcript of Jan. 15, 2019

Change of Plea Hearing, at 43.)        Ms. Guthrie stated that Mr.

Folkes “offered to buy a ticket to the United States.”            (Id. at

43-44.)    She further allocuted that Mr. Folkes “asked [her] to

take some shoes for him and give them to somebody by the name of

‘Rash,’ who was going to pick [her] up at the airport.”            (Id. at

44.)   According to Ms. Guthrie, “even though [Mr. Folkes] didn’t

say the[re] were drugs in the shoes, [she] knew there was a high


                                      8
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 9 of 15 PageID #: 1027



probability that there were drugs in them and [she] deliberately

did not try to inspect them or see if they had drugs.”            (Id.)

            The foregoing statements describing Mr. Folkes’s guilt

were statements made under oath by two individuals, including by

Mr. Folkes himself.      Both Mr. Folkes and Ms. Guthrie made these

statements while represented by counsel, and both individuals

represented to the court that they were acting voluntarily.

“Conclusory claims of innocence that leave a court guessing when

a defendant is being truthful are inadequate to support

withdrawal.”     United States v. Gonzalez, 647 F.3d 41, 54 (2d

Cir. 2011); see also Torres, 129 F.3d at 716 (no evidentiary

hearing required on motion to withdraw plea where the

“allegations merely contradicted the record”).

            Accordingly, Mr. Folkes’s sudden contention of

innocence, made in a motion without the support of a sworn

statement, does not weigh in favor of granting his motion.             See

United States v. Baum, 380 F. Supp. 2d 187, 205 (S.D.N.Y. 2005)

(“the claim of innocence here was an exceedingly weak one” where

“it was conclusory, unsupported by evidence, and contradicted

defendant’s statements at the time of the plea”).

   II.   Delay

            Nearly 15 months passed between Mr. Folkes’s guilty

plea hearing on December 27, 2018 and the status conference at

which Mr. Folkes first advised the court of his desire to


                                      9
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 10 of 15 PageID #: 1028



 withdraw his plea.     (See March 5, 2020 Minute Entry for Status

 Conference.)    Mr. Folkes argues that “[d]uring the time period

 in between . . ., [he] sought to withdraw his plea, but his

 prior counsel decline[d] to do so.”        (Mot. at 3.)     Again, Mr.

 Folkes’s contention is made without the support of an affidavit

 or any other evidence.      After Mr. Heinrich represented Mr.

 Folkes at his guilty plea hearing, a new attorney, Vinoo P.

 Varghese, Esq. (“Mr. Varghese”), appeared to represent Mr.

 Folkes on November 11, 2019.       (See ECF No. 123, Notice of

 Attorney Appearance.)      Thus, even if the court were to assume

 that Mr. Heinrich refused to file a motion to withdraw Mr.

 Folkes’s plea, Mr. Folkes still did not state his desire to

 withdraw his plea for nearly another four months after a new

 attorney appeared. 3

            Accordingly, this factor weighs slightly against

 granting Mr. Folkes’s motion.       See United States v. Deacon, 413

 F. App’x 347, 350 (2d Cir. 2011) (summary order) (“no abuse of

 discretion in the district court’s denial” of motion to withdraw

 plea “submitted five months later”).




 3 At the March 5, 2020 status conference, Mr. Varghese was relieved and

 replaced by Sabrina Shroff, Esq. (“Ms. Shroff”). (See March 5, 2020 Minute
 Entry for Status Conference.) Ms. Shroff is the attorney who submitted the
 present motion to withdraw Mr. Folkes’s guilty plea.


                                      10
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 11 of 15 PageID #: 1029



    III. Prejudice to the Government

            The government argues that the passage of time would

 negatively impact its case against Mr. Folkes, if Mr. Folkes

 were to now proceed to trial.       (Opp. at 13.)     Mr. Folkes argues

 that the government will not be prejudiced by the withdrawal of

 his plea, because there is little risk of the government having

 difficulty in securing the evidence it needs because much of it

 is digital, and because Mr. Folkes’s trial could occur along

 with Ms. Jadusingh’s trial, which is scheduled for October 2020.

 (Mot. at 3.)    The government notes that Ms. Jadusingh’s trial

 has been delayed, not at the request of the government, but

 rather because of an assault Ms. Jadusingh suffered while

 incarcerated, and due to the COVID-19 pandemic.           (Opp. at 3.)

            “The [g]overnment is not required to show prejudice

 when opposing a defendant’s motion to withdraw a guilty plea

 where the defendant has shown no sufficient grounds for

 permitting withdrawal; however, the presence or absence of such

 prejudice may be considered by the district court in exercising

 its discretion.”     Gonzalez, 970 F.2d at 1100.       Here, the court

 agrees with Mr. Folkes that the prejudice to the government

 would be fairly minimal.      This is not a factually complex case.

 There are relatively few witnesses, and much of the key evidence

 is preserved, including Ms. Jadusingh’s first interview with law

 enforcement, which was recorded.          Though a trial for both Mr.


                                      11
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 12 of 15 PageID #: 1030



 Folkes and Ms. Jadusingh, who are married, could implicate

 issues regarding marital privilege, it is not unprecedented for

 spouses to be tried together.       See United States v. Sasso, 78

 F.R.D. 292, 294 (S.D.N.Y. 1977) (spouse was “not entitled to a

 severance merely because she would rather not testify against

 her husband at a joint trial”).        Moreover, the marital privilege

 may be vitiated by the crime-fraud exception.          See United States

 v. Estes, 793 F.2d 465, 468 (2d Cir. 1986) (recognizing “the

 ‘partnership in crime’ exception to the confidential [marital]

 communication privilege”).

             The government would surely prefer to prepare for a

 trial against only one defendant.         But the fact that it must

 prepare for a trial in either event lessens the amount of

 prejudice it would face in having to prepare for a trial against

 Mr. Folkes.    Accordingly, this factor does not weigh against Mr.

 Folkes’s motion.

    IV.   Voluntariness of Plea

             Finally, Mr. Folkes argues that his plea was not

 knowing and voluntary, but rather, it “resulted from misadvise,

 a fundamental misunderstanding, and pressure from his then

 counsel.”    (Mot. at 4.)    Mr. Folkes contends that Mr. “Heinrich,

 who did not believe trial was a wise option for Mr. Folkes,

 failed to tell Mr. Folkes that, as a defendant, he had the right

 to proceed to trial even if his attorney was of the opinion that


                                      12
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 13 of 15 PageID #: 1031



 trial was ill-advised.”      (Id. at 1.)     “Mr. Folkes instead was

 told that only a guilty plea would [be] the only recourse that

 would save his wife (a co-defendant).”         (Id.)   Although the

 speaker of these hearsay statements is not identified in Mr.

 Folkes’s motion, the court will assume that Mr. Folkes is

 claiming that he was told this by his defense counsel at the

 time of his plea.

            Mr. Folkes has provided no support for these

 contentions, which are contradicted by his own prior sworn

 statements.    At his plea hearing, the court advised Mr. Folkes

 that he had a right to maintain his plea of not guilty, and that

 if he did, he “would have the right under the United States

 Constitution and laws to a speedy and public trial by a jury,

 with the assistance of [his] attorney, on the charges contained

 in the [I]ndictment.”      (Plea Tr. at 15-16.)      Mr. Folkes

 confirmed that he understood.       (Id. at 16.)     The court further

 advised that at trial, Mr. Folkes “would be presumed to be

 innocent and the [g]overnment would have to overcome that

 presumption and prove [he was] guilty beyond a reasonable doubt

 as to each and every element of the offense charged in the

 [I]ndictment.”    (Id.)    Again, Mr. Folkes stated under oath that

 he understood.    (Id.)    The court also asked Mr. Folkes if he was

 “satisfied with [his] attorney,” and he confirmed that he was.

 (Id. at 13.)    And the court asked whether threats or promises


                                      13
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 14 of 15 PageID #: 1032



 were made “that ha[d] caused [him] to plead guilty,” to which

 Mr. Folkes said, “No, Your Honor.”          (Id. at 26.)

            Based on Mr. Folkes’s statements and demeanor at the

 plea hearing, the court found that Mr. Folkes was “acting

 voluntarily, that [he] fully underst[ood] [his] rights and the

 consequences of [his] plea, and that there [was] a factual basis

 for [his] plea of guilty to Count One of the [I]ndictment

 . . . .”   (Id. at 32.)     Although Mr. Folkes now asserts that his

 plea was based on a misunderstanding of his rights, “the record

 in this case belies his contention.”          Lam Peralta, 792 F. App’x

 at 69.   Mr. Folkes stated under oath that he was satisfied with

 his attorney and that he understood his right to proceed to

 trial.

            Accordingly, the court finds, as it did at the plea

 hearing, that Mr. Folkes entered his plea knowingly and

 voluntarily.

                                *     *       *

            Any allegation that a defendant was coerced into

 pleading guilty when that defendant was not guilty of the crime

 charged is a serious allegation.          Binding case law, however,

 makes clear that a defendant does not have an absolute right to

 withdraw a guilty plea.      In order to withdraw a plea, a

 defendant must provide the court with more than conclusory

 statements in a motion.      Mr. Folkes has not stated under oath


                                      14
Case 1:18-cr-00257-KAM Document 173 Filed 08/10/20 Page 15 of 15 PageID #: 1033



 that he is not guilty of the offense to which he pleaded guilty

 under oath.    Mr. Folkes has proffered only unsupported

 contentions that are contradicted by his prior sworn statements.

 The court is therefore satisfied that Mr. Folkes was telling the

 truth in December 2018, and that he is indeed guilty of the

 crime to which he pleaded guilty.

                                 Conclusion

            For the reasons set forth above, Mr. Folkes’s motion

 to withdraw his guilty plea is respectfully DENIED.

 SO ORDERED.

 Dated:     Brooklyn, New York
            August 10, 2020
                                              /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      15
